Name: 83/212/EEC: Decision of the European Parliament of 15 April 1983 granting a discharge to the Commission of the European Communities in respect of the activities of the second and third European Development Funds in the 1981 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-06

 Avis juridique important|31983D021283/212/EEC: Decision of the European Parliament of 15 April 1983 granting a discharge to the Commission of the European Communities in respect of the activities of the second and third European Development Funds in the 1981 financial year Official Journal L 119 , 06/05/1983 P. 0023 - 0023*****DECISION OF THE EUROPEAN PARLIAMENT of 15 April 1983 granting a discharge to the Commission of the European Communities in respect of the activities of the second and third European Development Funds in the 1981 financial year (83/212/EEC) THE EUROPEAN PARLIAMENT, - having regard to the report of the Court of Auditors on the accounts for the financial year 1981 accompanied by the replies of the institutions (1), - having regard to the balance sheet and accounts of the European Development Funds for the 1981 financial year (COM(82) 824 final), - having regard to the report of the Committee on Budgetary Control (Doc. 1-112/83), - whereas the Treaty of 22 July 1975 empowers Parliament to grant a discharge in respect of the budgetary activities of the European Communities, 1. Grants the Commission a discharge in respect of the financial management of the second and third European Development Funds in the 1981 financial year; 2. Instructs its President to communicate this Decision to the Commission of the European Communities, to forward it to the other institutions and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // H.-J. OPITZ // P. DANKERT (1) OJ No C 344, 31. 12. 1982, p. 1.